DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claim 5 in the reply filed on May 11, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicants argue that there is no significant burden and that the restriction requirement is not made in good faith. However, beyond a general assertion, the Applicant has not specifically pointed out why there is no burden. However, there is a search burden as each of the claimed additives are different compounds and therefore require a different search. Therefore, the rejection has been treated as an election without traverse. 
Status of the claims: Pending claims: 1, 5 & 11-13. Withdrawn claims: 2-4 & 6-10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,5 & 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. U.S. Pub. 2021/0194059 in view of Li et al. U.S. Pub. 2020/0099090.
With respect to claim 1, Zhang teaches a lithium ion battery [0070], comprising: at least one anode comprising anode active material based on Si, Ge and/or Sn (silicon anode; [0107]), at least one cathode comprising cathode active material based on at least one formulation comprising lithium iron-phosphorus (LFP) oxide or lithium metal oxide (LiMeO), wherein Me is one or more metal selected from nickel, cobalt, manganese and aluminum and Li and O represent one or more respective lithium and oxygen atoms (lithium Nickel- Manganese-Cobalt (NMC) oxide cathode; [0108]),  and electrolyte comprising: solvent  (electrolyte solvents used in lithium battery technology may be employed; [0104]), at least one dissolved lithium salt (lithium perchlorate; [0101]), and at least one additive, selected to enable fast charging the lithium ion battery at a maximal charging rate of 4C or more (Formula V in [0011]; where Z2=N [0016]; X6-X10 is H [0016]; R3= alkenyl [0010] & [0016]; follows:

    PNG
    media_image1.png
    243
    235
    media_image1.png
    Greyscale

It would be reasonable to expect the additive to enable fast charging the lithium ion battery at a maximal charging rate of 4C or more, as Zhang teaches the same additive salt set forth by the instant claims. In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, enabling fast charging the lithium ion battery at a maximal charging rate of 4C or more is necessarily present. 
 With respect to claim 5, the at least one additive is represented by Formula (VIIbi): wherein R28 - R32 are each independently H; (Formula V in [0011]; where Z2=N [0016]; X6-X10 is H embracing R28 - R32 [0016]; R3= alkenyl [0010] & [0016]; above)
[AltContent: rect]
    PNG
    media_image2.png
    297
    247
    media_image2.png
    Greyscale

With respect to claim 11, comprising anode active material based on at least one formulation comprising Si, Ge and/or Sn (silicon anode; [0107]).  With respect to claim 12, comprising cathode active material based on at least one formulation comprising lithium iron-phosphorus (LFP) oxide, lithium Nickel- Manganese-Cobalt (NMC) oxide, modified Li-NMC oxide and/or lithium Nickel Cobalt Aluminum oxide (NCA) (lithium Nickel- Manganese-Cobalt (NMC) oxide cathode; [0108]).  
Although Zhang suggests that a solvent may be present [0104]; the reference does not expressly disclose a solvent comprising at least one linear carbonate and/or ester and at least one cyclic carbonate and/or ester (claim 1), additive at 5 wt% at most (claim 1); the solvent comprises: at least one of VC (vinylene carbonate) and FEC (fluoroethylene carbonate), and at least one of DMC (dimethyl carbonate), DEC (diethyl carbonate), EMC (ethyl methyl carbonate), EC (ethylene carbonate), PC (propylene carbonate), EB (ethyl butyrate) and BA (butyl acetate) (claim 13).  
Li teaches that its well known in the art to employ lithium ion batteries comprising  a solvent comprising at least one linear carbonate and/or ester and at least one cyclic carbonate and/or ester (DMC, EB; [0087];claim 1), the solvent comprises: at least one of VC (vinylene carbonate) and FEC (fluoroethylene carbonate), and at least one of DMC (dimethyl carbonate), DEC (diethyl carbonate), EMC (ethyl methyl carbonate), EC (ethylene carbonate), PC (propylene carbonate), EB (ethyl butyrate) and BA (butyl acetate) (DMC, EB; [0087];claim 13).  
Zhang in view of Li are analogous art from the same field of endeavor, namely fabricating lithium ion batteries comprising electrolytes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ ethyl butyrate or dimethyl carbonate solvents of Li, in the electrolyte of Zhang, in order to increase ion conductivity between electrodes of opposing polarity. Furthermore, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Lastly, Zhang suggests that a solvent may be present [0104]. Therefore, it would be obvious to employ the additive in at 5 wt% at most (claim 1) in the presence of said solvents of the electrolyte of Zhang in view of Li to improve ion conductivity. Lastly, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722